Citation Nr: 0104706	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-12 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for service-connected herniated disc disease with 
degenerative joint disease.

2.  Entitlement to an initial rating higher than 10 percent 
for service-connected arterial hypertension.

3.  Entitlement to service connection for bilateral knee 
disabilities.

4.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to July 
1970 and from January 1997 to September 1997.  The appellant 
served an additional fourteen years, four months, and 2 days 
on active duty.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on August 
19, 1999.  A transcript of that hearing has been associated 
with the record on appeal.

The appellant's claims of entitlement to service connection 
for bilateral knee disabilities and for insomnia will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  None of the readings of the appellant's blood pressure 
taken since September 1997 indicates that his diastolic 
pressure was 110 or greater.

2.  Only one of the numerous readings of the appellant's 
blood pressure taken since September 1997 indicates that his 
systolic pressure was 200 or greater.

3.  Since the grant of service connection, the appellant's 
low back disability has been characterized by recurring 
attacks of back pain intermittently relieved by medications 
and physical therapy.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met at any time since the 
initial grant of service connection.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2000).

2.  The criteria for a 40 percent rating, and not in excess 
thereof, for the service-connected herniated disc disease 
with degenerative joint disease have been met since the grant 
of service-connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5285, 5289, 5292, 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA medical records and service facility medical records show 
blood pressure readings of:  173/93 on September 18, 1997, 
147/83 on November 10, 1997, 180/100 on November 20, 1997, 
160/100 on December 3, 1997, 120/80 on January 26, 1998, 
130/80 on January 28, 1998, 160/80 on February 11, 1998, 
165/95 on June 11, 1998, 130/90 on June 29, 1998, 145/88 on 
July 1, 1998, 130/80 on October 9, 1998, 160/96 on November 
10, 1998, 130/80 on January 5, 1999, 135/85 on March 24, 
1999, 155/90 on May 10, 1999, 150/90 on July 6, 1999, and 
160/90 on August 10, 1999.

VA medical records from November 1997 to August 1999 show 
that the appellant was treated as a VA outpatient for low 
back pain with pain medication and physical therapy.  The 
records indicate that the appellant was treated more 
frequently from December 1997 to February 1998, from July to 
August 1998, and from February to March 1999.

At an April 1998 VA heart and hypertension examination, the 
appellant reported no history of myocardial infarctions, 
angina, transient ischemic attacks, or intermittent 
claudication.  He was treated with Capoten.  The appellant's 
blood pressure was recorded as 186/100 and 280/100.  The 
diagnosis was arterial hypertension under therapy.

At an April 1998 VA spine examination, the examiner noted 
that a November 1997 magnetic resonance imaging scan of the 
appellant's lumbar spine had shown suspected lumbar spasm; 
degenerative joint disease of the lumbosacral spine; 
posterior herniated nucleus pulposus at L3-L4, L4-L5, and L5-
S1 levels; and posterior herniated nucleus pulposus causing 
extrinsic impression upon the spinal sac anterior aspect at 
L3-L4 and L4-L5 levels.  The appellant complained of mild, 
constant, burning-type low back pain associated with numbness 
of both feet upon standing for a long time.  He was treated 
with ibuprofen and Flexeril with good response.  The 
appellant reported that since August 1997 he had received 
weekly physical therapy and medication at a VA clinic.  
Flare-ups were precipitated by bending forward and prolonged 
sitting.  They were relieved by medications and physical 
therapy.  The examiner noted that the appellant was unable to 
work as an electrician and was unable to ascend and descend 
stairs.  The appellant did not require a brace, a cane, or 
crutches.  The appellant was able to flex his spine forward 
to 50 degrees, extend it backwards to 20 degrees, flex it 
laterally to 20 degrees, and rotate it to 20 degrees.  The 
examiner noted that the appellant had painful motion on the 
last degree of the ranges of motion measured.  The examiner 
noted moderate evidence of painful motion on all movements of 
the lumbar spine.  There was objective evidence of moderate 
lumbosacral spasm.  There was no objective evidence of 
weakness of the legs.  There was moderate tenderness to 
palpation on lumbar paravertebral muscles.  There were no 
postural abnormalities of the back and no fixed deformities.  
There was no muscle atrophy of the lower extremities.  The 
appellant had a normal gait cycle.  Straight leg raising was 
positive bilaterally.  His knee jerks were +1 bilaterally 
diminished.  His ankle jerks were +2, bilateral, and 
symmetric.  The diagnosis was herniated nucleus pulposus L3-
L4, L4-L5, and L5-S1 with degenerative joint disease.

Reserve service medical records indicate that, on June 29, 
1998, the appellant reported that he was unable to rise from 
his bed without assistance that morning.  He stated that the 
previous day he began having low back pain after lifting a 
fifteen-gallon coffeepot.  On September 10, 1998, due to his 
back problems, the appellant was submitted for a medical 
evaluation to determine his fitness for duty.  On November 
15, 1998, the appellant was examined for complaints of 
chronic recurrent low back pain.  He referred low back pain 
"all of the time."  He was unable to perform the duties of 
his military occupational specialty.  The examiner reviewed 
the appellant's medical documents and medical history and 
determined that the appellant was unfit for duty.

At an August 19, 1999 hearing, the appellant testified that 
he used a cane to ambulate because his right foot did not 
support his weight.  He stated that he used a "girdle" 
because he had intense back pain with movement in any 
direction.  He stated that he had muscle spasms in his back 
and continuous pain.  He stated that he had participated in 
physical therapy for the previous one and one-half years 
because medication was not effective relieving the pain.  He 
stated that he occasionally had to wait for two to three 
months before receiving therapy.  He stated that he had to 
pull himself up on an object in order to rise from a seated 
position.  He also stated that he experienced numbness in his 
leg.  He stated that he took Naprosyn and Flexeril for his 
back disability.  He stated that his back disability limited 
his activities.  He testified that he enjoyed playing 
billiards but that he was unable to do so because of his back 
pain.

With regard to his hypertension, the appellant testified that 
eight to nine months previously he had been treated by a Dr. 
Colon at San Carlos medical center and his blood pressure had 
been recorded as 190/110.  He stated that his blood pressure 
typically was 160/90 or 170/90.

At a September 1999 VA hypertension examination, the 
appellant reported no history of myocardial infarctions and 
no history of visits to the emergency room due to chest pain.  
He denied chest pain of ischemic characteristics.  He 
referred one visit to a VA emergency room when he was found 
with elevated blood pressure.  The appellant reported chest 
pain and palpitations.  He was treated with 10 milligrams of 
lisinopril per day.  The appellant's blood pressure was 
recorded as 180/100, 165/100, and 175/100.  An 
electrocardiogram was normal.  The diagnosis was 
hypertension.

At a September 1999 VA spine examination, the appellant 
complained of moderate low back pain with radiation to his 
right leg associated with numbness and cramps of toes.  He 
referred occasional numbness of the left leg.  He reported no 
incontinence.  He used Naprosyn to control pain.  He referred 
dizziness as a side effect of the medication.  He reported 
four evaluations at the VA rehabilitation medicine service 
during the previous year at which he received physical 
therapy with medications.  He reported that he was presently 
receiving physical therapy.  He reported that flare-ups were 
precipitated by performing chores, driving a car, prolonged 
sitting or standing, intercourse, and watching television.  
Physical therapy and medications relieved the flare-ups.  The 
appellant was able to walk unassisted but used a one-point 
cane due to numbness of his legs with occasional loss of 
strength and to prevent falls.  The appellant referred 
difficulty sleeping.  The appellant was able to flex his 
lumbar spine forward to 85 degrees, extend it backward to 30 
degrees, flex laterally to 30 degrees, and rotate to 35 
degrees.  The examiner noted that the appellant had painful 
motion on the last degree of the ranges of motion measured.  
The examiner noted moderate evidence of painful motion on all 
movements of the lumbar spine.  There were moderate 
lumbosacral paravertebral muscles spasms.  The appellant had 
normal muscle strength in all muscles of the lower 
extremities except for mild weakness of the left ankle 
dorsiflexor muscle, extensor hallucis longus, having muscle 
strength graded 4/5.  There was moderate tenderness to 
palpation on lumbar paravertebral muscles.  There was no 
muscle atrophy of the lower extremities.  The appellant had a 
normal gait cycle.  Straight leg raising was negative 
bilaterally.  He had a diminished right ankle jerk, which was 
+1.  His knee jerks were +2, bilateral, and symmetric.  The 
diagnosis was herniated nucleus pulposus L3-L4, L4-L5, and 
L5-S1 with degenerative joint disease.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000) (to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 
38 C.F.R. § 3.103 (2000).  In this case, there is no 
indication of additional relevant records that the RO has 
failed to obtain.  The RO arranged for VA examinations of the 
appellant.  No further assistance is necessary to 
substantiate the appellant's claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding 
that the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
(holding that, where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted).  Having determined that the 
duty to assist has been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

The appellant has disagreed with the original disability 
ratings assigned for his hypertension and his herniated disc 
disease with degenerative joint disease.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The April 1999 statement of the case (SOC) and the September 
2000 hearing officer decision provided to the appellant 
identified the issues on appeal as evaluation of herniated 
nucleus pulposus, L3-L4, L4-L5, and L5-S1, with degenerative 
joint disease currently evaluated as 20 percent disabling and 
evaluation of hypertension currently evaluated as 10 percent 
disabling.  The RO evaluated all the evidence of record in 
determining the proper evaluations for the veteran's service-
connected disabilities.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claims of 
disagreement with the original rating properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the appellant's claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Because this appeal is from 
the initial ratings assigned to disabilities upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disabilities.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  
When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2000).


1.  Hypertension

The appellant separated from active military service on 
September 4, 1997.  The RO determined that the appellant's 
hypertension was first diagnosed on November 20, 1997, and 
that was the effective date for the award of a 10 percent 
disability rating.  The Board will address whether he was 
entitled to a disability rating in excess of 10 percent from 
November 20, 1997.

The appellant's hypertension is evaluated currently as 10 
percent disabling under Diagnostic Code 7101.

Recent regulatory changes have amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, including the rating 
criteria for evaluating diseases of the arteries and veins.  
This amendment to the Schedule became effective January 12, 
1998, during the pendency of this appeal.  See 62 Fed. 
Reg.65207 through 65224 (December 11, 1997).  VA must apply 
the version of 38 C.F.R. Part 4 that is more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the old criteria, Diagnostic Code 7101 provides that a 
10 percent evaluation requires diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic blood pressure of predominantly 110 or more with 
definite symptoms.  A 40 percent evaluation is warranted for 
diastolic blood pressure of predominantly 120 or more with 
moderately severe symptoms.  A 60 percent evaluation is 
warranted for diastolic blood pressure of predominantly 130 
or more with severe symptoms.  When continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent is assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997) (emphasis added).

Under the amended criteria, Diagnostic Code 7101 provides a 
10 percent rating for diastolic pressure predominantly 100 or 
more, for systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more which 
requires continuous medication for control.  A 20 percent 
evaluation requires diastolic blood pressure of predominantly 
110 or more or systolic pressure of predominantly 200 or 
more.  A 40 percent evaluation is warranted for diastolic 
blood pressure of predominantly 120 or more.  A 60 percent 
evaluation is warranted for diastolic blood pressure of 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2000).

The revised criteria are more favorable to the appellant's 
claim as they are based solely upon the predominant diastolic 
or systolic blood pressure rather than required thresholds of 
both diastolic blood pressure and additional symptoms.

However, even under the revised criteria, the preponderance 
of the evidence is against the appellant's claim for a higher 
disability evaluation.  None of the readings of the 
appellant's blood pressure since September 1997 indicated 
that his diastolic pressure was 110 or greater.  His highest 
readings were 100.  The appellant has had numerous blood 
pressure readings with diastolic pressure below 110.  Even 
considering the appellant's testimony that in early 1999 a 
Dr. Colon noted that his blood pressure was 190/110, that 
would only be one reading showing diastolic pressure of 110.  
Therefore, the appellant's diastolic blood pressure is not 
predominantly 110 or greater.  Similarly, the appellant's 
systolic blood pressure is not predominantly 200 or greater.  
Only one of the readings of the appellant's blood pressure 
indicated that his systolic pressure was 200 or greater.  
That reading was at the April 1998 VA heart and hypertension 
examination.  The appellant has had numerous blood pressure 
readings with systolic pressure below 200.  The criteria for 
disability evaluation greater than 10 percent are not met.


2.  Back disability

The appellant separated from active military service on 
September 4, 1997.  The RO determined that the appellant's 
degenerative joint disease was diagnosed on November 7, 1997, 
and that was the effective date for the award of a 10 percent 
disability rating.  The Board will address whether he was 
entitled to a disability rating in excess of 20 percent from 
November 7, 1997.

Regarding musculoskeletal disabilities, such as the 
appellant's degenerative joint disease of the lumbar spine 
and the appellant's herniated disc disease, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2000).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see DeLuca, 8 Vet. App. 
202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (December 12, 1997).

The appellant's service-connected herniated disc disease with 
degenerative joint disease is currently evaluated under 
Diagnostic Code 5003-5293.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Under Diagnostic Code 5292, a 40 percent disability rating is 
assigned for severe limitation of motion of the lumbar spine.  
For moderate limitation of motion of the lumbar spine, only a 
20 percent disability rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5292 (2000).  Diagnostic Code 
5293 for intervertebral disc syndrome provides a 60 percent 
disability rating for symptoms analogous to pronounced 
intervertebral disc syndrome with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.  A 40 percent rating is 
warranted for severe intervertebral disc syndrome, as 
exemplified by recurring attacks with intermittent relief.  A 
20 percent disability rating is assigned for moderate 
intervertebral disc syndrome, characterized by recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).

Section 4.14 of title 38, Code of Federal Regulations, states 
that the evaluation of the same disability or manifestation 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2000).  General Counsel Precedent Opinion 36-97 (VAOPGCPREC 
36-97), dated December 12, 1997, held that Diagnostic Code 
5293, intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, a veteran cannot be rated under 
Diagnostic Code 5293 for intervertebral disc syndrome based 
upon limitation of motion, and also be rated under Diagnostic 
Code 5292, because to do so would constitute evaluation of an 
identical manifestation of the same disability under two 
different diagnoses.  In keeping with 38 C.F.R. § 4.7, the 
disability may be rated under the diagnostic code that 
produces the higher rating, if that diagnostic code better 
reflects the extent of the veteran's disability.  

The appellant's low back disability is more favorably rated 
under Diagnostic Code 5293.  From the grant of service 
connection, the appellant's low back disability has been 
manifested by recurrent attacks of intervertebral disc 
disease, which are intermittently relieved by physical 
therapy and medications.  At the April 1998 VA spine 
examination, the appellant reported that flare-ups were 
precipitated by bending forward and prolonged sitting.  He 
stated that numbness of his feet occurred after prolonged 
standing.  However, he also reported that his symptoms were 
treated with Flexeril and ibuprofen with "good response."  
He stated that flare-ups were relieved by medications and 
physical therapy.  Further, only moderate limitation of 
motion of the lumbar spine was shown.  At his August 1999 
hearing, the appellant reported intense back pain with 
movement in any direction.  He also stated that medications 
were no longer effective in relieving his pain.  However, at 
the September 1999 VA spine examination he confirmed that he 
did receive relief from physical therapy and medications.  
Only slight limitation of motion was shown at this 
examination.  The evidence shows the appellant's does 
experience intermittent relief from the symptoms of his of 
his low back disability.  Therefore, the severity of the 
appellant's low back disability more nearly approximates the 
criteria for a 40 percent disability rating than a 60 percent 
disability rating under Diagnostic Code 5293.  As noted, the 
40 percent disability rating reflects the appellant's 
functional impairment due to pain.

Consideration has been given to other potentially applicable 
diagnostic codes that provide for a rating in excess of 40 
percent.  Diagnostic Code 5289 provides a 50 percent 
disability rating for unfavorable ankylosis of the lumbar 
spine.  However, the record does not reflect ankylosis of the 
spine.  Diagnostic Code 5285 for residuals of fracture of 
vertebra provides a 100 percent disability rating where there 
is cord involvement and the claimant is bedridden or requires 
long leg braces.  A 60 percent disability rating is warranted 
where there is no cord involvement and there is abnormal 
mobility requiring a neck brace (jury mast).  In other cases, 
the residuals are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2000).  However, the record does not reflect 
residuals of a fractured vertebra consisting of demonstrable 
deformity of a vertebral body.  Because the medical evidence 
does not show that these diagnostic codes would be more 
appropriate to the appellant's disability, an increased 
rating under Diagnostic Code 5285 or Diagnostic Code 5289 is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5289 (2000).  



ORDER

An increased disability evaluation for hypertension is 
denied.

An initial disability rating of no more than 40 percent is 
granted for herniated disc disease with degenerative joint 
disease, subject to the law and regulations governing the 
payment of monetary awards.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The Board notes 
specifically that, at an August 19, 1999 hearing, the 
appellant testified that he had been in the National Guard 
from 1972 to 1974 and from 1978 to 1991.  The appellant's 
most recent Form DD-214 of record shows that the appellant 
had seven years, five months, and six days of prior inactive 
service.  That form also indicates that the appellant had 
sixteen years, three months, and 24 days of prior active 
service.  The appellant's other DD-214 in the claims folder, 
shows only one year, eleven months, and twenty-two days of 
active service.  Accordingly, approximately fourteens years 
of the appellant's active service is unaccounted for in his 
claims folder.  Service medical records for this service have 
not been obtained.  Further, service medical records do not 
appear to have been obtained for the appellant's most recent 
period of active service.  Complete service medical records 
for the appellant, for active and inactive duty periods, 
should be obtained.

The Board also notes that, although several VA outpatient 
treatment notes include an assessment or impression of 
insomnia, the appellant has not been afforded a VA 
examination to determine whether he has a current disability 
and, if so, whether that disability is related to his active 
service or a service-connected disability.  Where the record 
does not adequately reveal the current state of the 
claimant's disability, the fulfilment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request complete 
service medical records for the appellant 
from appropriate sources.  The RO should 
associate all records and responses with 
the claims file.

2.  The appellant should be afforded a VA 
examination to determine whether the 
appellant currently has a disability 
manifested by insomnia and whether it is 
related to any period of the appellant's 
active service and whether it is related 
to one of the appellant's service-
connected disabilities.  The claims 
folder should be made available to the 
examiner for review before the 
examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Error! Not a valid link.


